Citation Nr: 0510199	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  04-03 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating in excess of 30 for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from December 
1963 to June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO).  
In that decision the RO granted service connection for PTSD 
and assigned a 30 percent disability rating.  The veteran 
perfected an appeal for the assigned rating.

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  See 38 U.S.C.A. § 7107(a); 38 
CFR 20.900(c) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board observes that the law provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 C.F.R. § 3.159(c).

The veteran indicated on his April 2003 statement in support 
of claim that he was diagnosed with PTSD by a private 
physician upon an examination requested by the Social 
Security Administration (SSA).  There is no indication in the 
veteran's claims file that the RO attempted to obtain the 
veteran's records from SSA.  

As the issue in this case involves the initial rating 
assigned to the veteran's PTSD, these records are potentially 
relevant to the issue of the evaluation assigned during the 
course of the appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999) (at the time of an initial rating separate ratings 
can be assigned for separate periods of time based on the 
facts found or a "staged rating").  Consequently, on 
remand, the RO should attempt to obtain from SSA the 
veteran's records used in rendering a decision on his SSA 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In addition, it appears that the veteran receives routine 
medical treatment at a VA medical center.  On remand, VA 
treatment records from the Columbia VA Medical Center, to 
include the associated outpatient clinic, should be 
requested.

For the reasons stated above, this case is remanded for the 
following:

1.  The RO should obtain the veteran's 
records from the Social Security 
Administration and associate them with 
the claims file.  

2.  The RO should obtain treatment 
records pertaining to PTSD from the VA 
Medical Center in Columbia, South 
Carolina, to include the Anderson 
outpatient clinic, since August 2004, the 
latest date of treatment contained in the 
record. 

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case and be given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





